Citation Nr: 0520389	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  03-10 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder.

2.  Entitlement to an initial evaluation in excess of 10 
percent for right knee strain.

3.  Entitlement to an initial evaluation in excess of 10 
percent for scar, right lower thigh, residuals of a shrapnel 
wound.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The veteran served on active military duty from August 1965 
to August 1967.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Chicago, Illinois (RO).  Although the 
veteran requested a personal hearing before the Board sitting 
at the RO in a March 2003 VA Form 9, Appeal to Board of 
Veterans' Appeals, it was noted in an April 2004 Report of 
Contact that the veteran no longer wanted to appear at a 
personal hearing before the Board.

The veteran initially filed a claim for service connection 
for post-traumatic stress disorder (PTSD) in August 2002 and 
a January 2003 rating decision granted service connection for 
PTSD and assigned an initial 30 percent evaluation effective 
August 20, 2002.  The veteran filed a notice of disagreement 
with the assigned rating, and a March 2003 rating decision 
granted an initial evaluation of 50 percent effective August 
20, 2002.  The veteran continued to appeal.  An October 2003 
rating decision granted entitlement to service connection for 
right knee strain and for a scar of the right lower thigh, 
residuals of a shrapnel wound (right thigh scar), and 
assigned initial noncompensable ratings effective February 3, 
2003.  A notice of disagreement to the assigned ratings was 
received by VA in October 2003.  A January 2004 rating 
decision granted initial 10 percent evaluations for the 
veteran's service-connected right knee strain and right thigh 
scar effective February 3, 2003.  The veteran continued his 
appeal.  

Based on the above procedural history, the Board finds that 
the veteran's claims are original claims that were placed in 
appellate status by a notice of disagreement expressing 
disagreement with the initial rating awards noted above. 

The Board notes that statements from the veteran dated in 
September 2002 and January 2003 appear to raise the issue of 
entitlement to service connection for myasthenia gravis 
secondary to service-connected PTSD.  Since that issue has 
not been adjudicated by the RO, it is referred to the RO for 
adjudication.


The issue of entitlement to an initial evaluation in excess 
of 50 percent for PTSD is remanded to the RO via the Appeals 
Management Center in Washington, DC.  


FINDINGS OF FACT

1.  Manifestations of the veteran's service-connected right 
knee do not include recurrent subluxation or lateral 
instability; range of motion of the knee was from zero 
degrees to 135 degrees.

2.  The veteran's residuals of a shrapnel wound of the right 
thigh causes more than slight functional impairment of Muscle 
Group XV; the scar is not deep and does not cause limited 
motion of the right leg.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for service-connected right knee strain have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5299-5257 (2004).

2.  The criteria for an initial rating in excess of 10 
percent for service-connected right thigh scar have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.73, 4.118, Diagnostic Codes 7801-5315 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  After having carefully 
reviewed the record on appeal, the Board has concluded that 
the notice requirements of the VCAA have been satisfied with 
respect to the issues decided herein.  

In September 2003, a letter was sent to the veteran by the 
RO, with a copy to his representative, in which he was 
informed of the requirements needed to establish entitlement 
to service connection.  The September 2003 notification would 
apply to the original issues of entitlement to service 
connection for right knee strain and right thigh scar and to 
the downstream issues of entitlement to an initial evaluation 
in excess of 10 percent for each disability.  See VAOPGCPREC 
7-03; 69 Fed. Reg. 25179 (2004).  In accordance with the 
requirements of the VCAA, the letter informed the veteran 
what evidence and information he was responsible for 
providing and what evidence VA would be obtaining.  The 
letter explained what evidence VA needed from the veteran and 
told him that VA would request records for him if he provided 
sufficient information to identify the records.  No 
additional pertinent private medical evidence was 
subsequently added to the claims file.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  Based on this record, the Board finds that the 
VA's duty to notify has been satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  In this regard, the Board 
notes that there is a September 2003 VA examination report on 
file, as well as VA treatment records.  

The Board concludes that there is sufficient medical evidence 
on file on which to make a decision on each issue addressed 
herein.  The veteran has been given ample opportunity to 
present evidence and argument in support of his claims.  The 
Board additionally finds that VA has complied with all 
general due process considerations.  See 38 C.F.R. § 3.103 
(2004).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet.App. April 14, 2005).

Common Factual Background

The veteran contends that while serving in Vietnam in May 
1966, he incurred an injury to his right knee when he was 
"blown from the tank with shrapnel in his knee."  His 
service personnel records indicate he received the Purple 
Heart in June 1966.  The veteran's service medical records 
indicate complaints of pain and weakness in the right leg in 
June 1967.  It was noted that the veteran was wounded in 
Vietnam "and treated for same."  The examiner in June 1967, 
stated that the veteran's medical records had been lost in 
transit.  On examination by a physician, the veteran 
complained of burns and trauma to his knee.  He also 
complained of his knee "giving way" occasionally.  His 
quadriceps were equal, and there was full range of motion.  
It was reported that the leg had excellent support, and there 
was no swelling or effusion.  The impression was "normal 
knee."  The veteran's service separation examination 
conducted in August 1967, found no abnormalities of the right 
knee or a scar on the right thigh.

VA treatment records dated from July 2002 to September 2003 
reveal complaints in November 2002 of knee pain with 
stiffness and achiness resolving with use.  He complained in 
March 2003 of right knee pain and "leg giving out."  He 
complained in June 2003 of knee pain, worse in the morning 
with stiffness resolving with use; he was able to "squat and 
press" 350 pounds.


It was noted on VA examination of the right lower extremity 
in September 2003 that the veteran's claims file had been 
reviewed.  The veteran complained of intermittent right knee 
locking, popping, weakness, and stiffness.  He said that he 
could walk up stairs and could walk 1-2 blocks before his 
knee started hurting.  There were no right knee flare-ups or 
limitation of motion on repetitive movement.  He could stand 
and tandem walk and could squat approximately 1/3 of the way 
down.  Physical examination of the right knee revealed slight 
tenderness medially without swelling, warmth, atrophy, or 
instability.  Motion of the knee was from 0 degrees to 135 
degrees without pain.  Strength was 5/5; sensation was 
normal; and reflexes were present and equal.  The diagnosis 
was right knee strain.

VA examination of the right thigh in September 2003 revealed 
a scar 3 x 1 centimeters (cms) in length on the lateral side.  
The right thigh circumference was equal with the left thigh, 
and strength in the thighs and leg were equal.  Sensation in 
the lower extremities to pinprick, light touch, and 
microfilament was normal.  Reflexes were present and equal in 
the lower extremity.  The wound was not deeply penetrated 
into the muscle or bone.  The scar was stable.  There was no 
objective evidence that the scar was painful.  There was no 
adhesion to underlying tissue and no elevation or depression 
of the scar.  The scar was noted to be superficial without 
inflammation, edema, keloid formation, or discoloration.  It 
was noted that the right thigh wound was completely outside 
the knee and that there was no limitation of motion of the 
knee due to the scar.  The diagnosis was shrapnel wound and 
scar of the right lower thigh, laterally, without effect on 
the nerves, muscles, and knee joint.

VA treatment records dated from October 2003 to April 2004 
reveal complaints in April 2004 of vague joint aches and 
pains.

Law And Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2004).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  

This case involves the veteran's appeal of the initial 
assignment of a disability rating for his service-connected 
right knee and right thigh disabilities.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), it was held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In Fenderson, the United 
States Court of Appeals for Veterans Claims (Court) also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2004) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2004).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Increased Rating Claims

Increased Initial Rating For Right Knee Strain

Specific Schedular Criteria

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, by the anatomical 
localization and symptomatology are closely analogous.  See 
38 C.F.R.  § 4.20 (2004).  Diagnostic Code 5299 represents an 
unlisted disability requiring rating by analogy to one of the 
disorders rated under 38 C.F.R. § 4.71 (2004).  See 38 C.F.R. 
§ 4.27 (2004).  The veteran has complained of popping, 
locking, and giving way of the right knee; and his service-
connected right knee strain has been evaluated under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257 for 
recurrent subluxation or lateral instability.

Under Diagnostic Code 5257, a 10 percent disability rating is 
warranted for slight recurrent subluxation or lateral 
instability; a 20 percent disability rating is warranted for 
moderate recurrent subluxation or lateral instability; and a 
30 percent disability rating is assigned for severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

The words such as "mild," "moderate," and "severe" are 
not defined in the Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2004).

Diagnostic Code 5260, limitation of flexion of the leg, 
provides a noncompensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 30 
degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5260 (2004).

Diagnostic Code 5261, limitation of extension, of the leg 
provides a noncompensable rating if extension is limited to 
five degrees, a 10 percent rating if limited to 10 degrees, a 
20 percent rating if limited to 15 degrees, a 30 percent 
rating if limited to 20 degrees, a 40 percent rating if 
limited to 30 degrees, and a 50 percent rating if limited to 
45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2004); 
see also 38 C.F.R. § 4.71, Plate II (2004) (showing normal 
flexion and extension as between 0 degrees and 140 degrees).  

Analysis

The veteran is seeking an initial rating for his service-
connected right knee strain under the provisions of 
Diagnostic Code 5257.  To warrant a 20 percent disability 
rating under Diagnostic Code 5257, evidence of moderate 
recurrent subluxation or lateral instability of the knee is 
required.  

Although the veteran has complained of knee pain and 
instability, the medical evidence on file does not show 
instability or subluxation of the right knee.  In fact, it 
was reported on VA examination in September 2003 that there 
was no instability.  This examination also did not find any 
atrophy, swelling, or loss of strength or sensation in the 
knee.  Although the veteran said that he had knee pain after 
walking 1 to 2 blocks, it was noted in June 2003 that the 
veteran was able to "squat and press" 350 pounds.  
Consequently, because the recent physical evidence of record 
does not show subluxation or instability of either knee, an 
evaluation in excess of 10 percent under Diagnostic Code 5257 
is not warranted.

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they were raised by the veteran.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The veteran's right knee 
strain could also be rated for limitation of motion of the 
leg.  To warrant an evaluation of 20 percent for limitation 
of flexion of the leg under the criteria of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (2004), medical evidence of 
limitation of flexion to 30 degrees is required.  A 20 
percent evaluation is also warranted when extension of the 
leg is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261.  However, because range of motion of the right 
knee was from 0 to 135 degrees in September 2003, an initial 
evaluation in excess of 10 percent is not warranted under 
either Diagnostic Code 5260 or 5261 for right knee strain.  

Additionally, the medical evidence on file does not show any 
ankylosis of the knee, dislocated semilunar cartilage of the 
knee, or impairment of the tibia and fibula.  Therefore, an 
initial evaluation in excess of 10 percent is not warranted 
for right knee strain under any other diagnostic code for 
disability of the knee.  38 C.F.R. § 4.71a, Diagnostic Codes 
5256, 5258, 5262 (2004).

Moreover, it was noted on VA examination in September 2003 
that there were no flare-ups and no loss of motion on 
repetitive motion.  In fact, motion was from 0 degrees to 135 
degrees without pain.  Additionally, muscle strength in the 
right lower extremities was equal.  Consequently, an 
evaluation in excess of 10 percent is not warranted due to 
functional loss as a result of pain and weakness.  See 38 
C.F.R. §§ 4.40, 4.45 (2004); see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Since the medical evidence of record is generally consistent 
and there is no evidence of clearly delineated significant 
increase or decrease in symptomatology, the Board concludes 
that staged ratings are not warranted for this issue.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Increased Initial Rating For Right thigh Scar

Specific Schedular Criteria

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and uncertainty of 
movement.  For 38 C.F.R. § 4.73, Diagnostic Codes 5301 
through 5323 (2004), disabilities resulting from muscle 
injuries shall be classified as slight, moderate, moderately 
severe, or severe.  38 C.F.R. § 4.56 (2004).

Muscle disability is considered to be slight if the 
disability results from a simple wound without debridement, 
infection, shown by service medical records to be a 
superficial wound requiring brief treatment and return to 
duty and healing with good functional results, without any of 
the cardinal signs of muscle disability as shown above.  The 
objective evidence of slight disability consists of a minimal 
scar, no evidence of facial defect, atrophy, or impaired 
tonus, no impairment of function or metallic fragments 
retained in muscle tissue.  Id.

Muscle disability is considered to be moderate if it was 
caused by a through and through or deep penetrating wound of 
short track from a single bullet or a small shell or shrapnel 
fragment, without the explosive effect of a high velocity 
missile, with the residuals of debridement or prolonged 
infection.  Evidence of moderate disability consists of 
consistent complaints of one or more of the cardinal signs 
and symptoms of muscle disability as shown above, 
particularly lowered threshold of fatigue after average use, 
which affects the particular functions controlled by the 
injured muscles.  The objective signs of moderate disability 
include small or linear entrance and (if present) exit scars, 
indicating a short track of the missile through muscle 
tissue, some loss of deep fascia or muscle substance, 
impairment of muscle tonus and loss of power, or a lowered 
threshold of fatigue when compared to the sound side.  Id.

Muscle disability is considered to be moderately severe if it 
results from a through and through or deep penetrating wound 
by a small high velocity missile or large low-velocity 
missile, with evidence of debridement, prolonged infection, 
or sloughing of soft parts, and intramuscular scarring.  
Evidence of a moderately severe muscle injury includes 
service department record or other evidence showing 
hospitalization for a prolonged period for treatment of the 
wound, consistent complaints of the cardinal signs and 
symptoms of muscle disability as shown above and, if present, 
evidence of inability to keep up with work requirements.  The 
objective evidence of a moderately severe muscle disability 
includes entrance and (if present) exit scars that indicate a 
track of the missile through one or more muscle groups, the 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side, and 
impairment of strength and endurance in comparison to the 
sound side.  Id. 

A severe muscle disability results from a through and through 
or deep penetrating wound due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  The objective findings 
would include ragged, depressed and adherent scars indicating 
wide damage to muscle groups in the missile track; palpation 
shows loss of deep fascia or muscle substance, or soft flabby 
muscles in the wound area; muscles that swell and harden 
abnormally in contraction; tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability: (A) x-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (B) adhesion of the scar to one of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (C) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (D) visible or 
measurable atrophy; (E) adaptive contraction of an opposing 
group of muscles; (F) atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (G) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  Id.

Diagnostic Code 5315 provides ratings for the evaluation of 
Muscle Group XV.  The functions of the muscles in Muscle 
Group XV include the adduction of the hip, flexion of hip, 
and flexion of knee.  A severe disability of these muscles is 
evaluated at 30 percent; moderately severe, at 20; moderate, 
at 10; and a slight disability is rated as noncompensably 
disabling under the provisions of 38 C.F.R. § 4.73, 
Diagnostic Code 5315.

Diagnostic Code 7801 provides for a 10 percent rating where 
deep skin scars or scars that cause limitation of motion that 
cover an area or areas exceeding 6 square inches (39-sq. cm).  
A 20 percent rating is warranted where the deep skin scar or 
scars covers an area or areas exceeding 12 square inches (77-
sq. cm).  38 C.F.R. § 4.118, Diagnostic Code 7801.  Note (2) 
to Diagnostic Code 7801 explains that a deep scar is one 
associated with underlying tissue damage.

Analysis

The veteran seeks an initial evaluation in excess of 10 
percent for his service-connected right thigh scar, which is 
currently rated under the provisions of 38 C.F.R. §§ 4.73, 
4.118, Diagnostic Codes 7801-5315.  In the selection of code 
numbers assigned to disabilities, injuries will generally be 
represented by the number assigned to the residual condition 
on the basis of which the rating is determined.  With 
injuries and diseases, preference is to be given to the 
number assigned to the injury or disease itself; if the 
rating is determined on the basis of residual conditions, the 
number appropriate to the residual condition will be added, 
preceded by a hyphen.  38 C.F.R. § 4.27 (2004).  The 
hyphenated diagnostic code in this case indicates that a scar 
under Diagnostic Code 7801 is the service-connected disorder, 
and impairment of Muscle Group XV under Diagnostic Code 5315 
is a residual condition.

To warrant an increased evaluation under Diagnostic Code 
5315, there must be medical evidence of moderately severe 
functional impairment of Muscle Group XV.  However, the Board 
finds that the resultant injury to the veteran's right thigh 
muscle is slight under the rating criteria of Diagnostic Code 
5315.  When examined by VA in September 2003, the examiner 
concluded that the nerves and muscles were not affected by 
the veteran's service-connected shrapnel wound to the right 
thigh.  The evidence of record shows equal strength in the 
thighs and leg, with normal sensation.  The wound was not 
deeply penetrated into the muscle or bone.  The scar was 
superficial.  It was noted that the right thigh wound was 
completely outside the knee and that there was no limitation 
of motion of the knee due to the scar.  A muscle injury that 
is considered slight results in a noncompensable evaluation 
under the provisions of Diagnostic Code 5315.  Accordingly, 
the Board finds that an initial rating in excess of 10 
percent for residuals of a shrapnel wound of a scar to the 
right thigh is not warranted.

Although the veteran's right thigh disability involves a 
scar, the Board notes that the diagnostic codes for scars 
other than on the head, face, or neck are either inapplicable 
or would not warrant a rating in excess of 10 percent.  
38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803, and 7804 
(2004), which involve superficial scars, each assign a 
maximum rating of 10 percent and, therefore, would not 
provide the veteran with an increased evaluation.  Because 
the scar in the instant case was described as superficial and 
did not affect motion of the right leg, Diagnostic Code 7801, 
which applies to scars that are deep or cause limited motion 
and assigns rating greater than 10 percent depending on the 
area covered by the scar, would not apply.  

Since the medical evidence of record is generally consistent 
and there is no evidence of clearly delineated significant 
increase or decrease in symptomatology, the Board concludes 
that staged ratings are also not warranted for this 
disability.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Extraschedular Consideration And Reasonable Doubt

The Board has reviewed the record with consideration of 38 
C.F.R. § 3.321(b) (2004).  There is no evidence of record 
that the veteran's service-connected right knee and right 
thigh disabilities have resulted in frequent 
hospitalizations.  Although these service-connected 
disabilities cause some functional impairment, the evidence 
does not show that they markedly interfere with his 
employment as a policeman.  Accordingly, the RO's decision 
not to refer the issues for extraschedular consideration to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service was correct. 

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected right knee strain is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected residuals of a shrapnel wound, right 
thigh scar is denied.



	(CONTINUED ON NEXT PAGE)


REMAND

As noted above, the VCAA was signed into law in November 
2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  In 
particular, VA's statutory "duty to notify" requires that 
VA notify a claimant of which portion of the information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, will be obtained by VA.  VA is also required 
to notify a claimant of the evidence needed to substantiate 
the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this case, there is no letter from the RO to the veteran 
that discusses the evidence needed to substantiate the 
veteran's claim for entitlement to an initial evaluation in 
excess of 50 percent for service-connected PTSD.  
Consequently, the Board finds that there is no notice of the 
evidentiary requirements for substantiating this issue.  Id.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Circuit Court) in Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003) held that the regulation giving the Board direct 
authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C.A. § 5103(b).  Thus, if, as here, the 
record has a procedural defect with respect to the notice 
required under the VCAA, this may no longer be cured by the 
Board.  Accordingly, the Board must remand the case to the RO 
because the record does not show that the veteran was 
provided adequate notice under the VCAA and the Board is 
without authority to do so.  

In short, because it is the view of the Circuit Court that VA 
has not completely fulfilled its obligations under the VCAA, 
it would potentially be prejudicial to the appellant if the 
Board were to proceed with a decision at this time on the 
issue of entitlement to an initial evaluation in excess of 50 
percent for service-connected PTSD.  See also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, the Board is no 
longer in a position to remedy the procedural deficiency on 
its own.  

Based on the above, this case is being remanded for the 
following actions:  

1.  The veteran must be contacted and 
asked to provide the names and 
addresses, as well as the dates of 
treatment, of all health care providers 
who have treated him for psychiatric 
disability since April 2004, which is 
the date of the most recent medical 
evidence on file.  After securing any 
appropriate consent from the veteran, VA 
must obtain any such treatment records 
that have not previously been associated 
with the veteran's VA claims folder.  If 
VA is unsuccessful in obtaining any 
medical records identified by the 
veteran, it must inform the veteran of 
this and request him to provide copies 
of the outstanding medical records.

2.  The RO must take appropriate steps 
to ensure that the veteran is provided 
notification under the VCAA of any 
additional evidence to be provided by VA 
and by the veteran and that he is 
notified of the evidentiary requirements 
for substantiating his claim for 
entitlement to an initial evaluation in 
excess of 50 percent for service-
connected PTSD.  

3.  Thereafter, if the issue on appeal 
remains denied, a supplemental statement 
of the case must be provided to the 
veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


